Citation Nr: 0924256	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for jungle fungus, both 
feet

2.  Entitlement to service connection for jungle fungus, both 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in September 2008 for further 
development.  

The Veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with his 
claims folder.  The Board notes that he then submitted a VA 
Form 9 dated September 2008 in which he checked off the box 
requesting a Travel Board hearing.  The Board notes that the 
Veteran has not shown any good cause as to why a second Board 
hearing is necessary.  To the contrary, he submitted an April 
2009 Statement in Support of the Claim (VA Form 21-4128) in 
which he indicated that he had no further evidence to submit.  
His representative submitted a May 2009 VA Form 646 and a 
June 2009 Post Remand Brief, both of which failed to mention 
any need for a second Board hearing.  The Board denies his 
request for a second Board hearing.  At any rate, there is no 
prejudice to the Veteran in light of the following decision 
of the Board.


FINDINGS OF FACT

1.  The Veteran's fungal infection of both feet was first 
manifested during active duty service.   

2.  The Veteran's fungal infection of both hands was first 
manifested during active duty service.  


CONCLUSIONS OF LAW

1.  Fungal infection of both feet was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Fungal infection of both hands was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran testified at a July 2008 Board hearing that he 
served in Vietnam from April 1969 to March 1970.  He 
testified that he began experiencing skin rashes a couple of 
weeks after he arrived in Vietnam; and that he began 
receiving treatment (from medics in the field) some time 
between April 1969 and June 1969.  He also testified that he 
received treatment within one year of discharge.  The alleged 
treatment was received in Nashville and was with the VA.  He 
stated that the examiners looked up the rashes in books, and 
then gave him some pills to take.  His most recent treatment 
occurred two to three months prior to the hearing.   

Despite RO attempts to locate additional records, the only 
available service treatment record is the Veteran's induction 
examination report.  As such, there is no way to verify any 
in service treatment for skin rashes to the hands and feet.  
With regards to post service treatment, the Board notes that 
the first evidence of treatment is dated February 1990.  He 
sought treatment for a fungal infection with painful lesions 
under the left foot, making it difficult to walk.  It appears 
that the Veteran reported that he had problems with his feet 
since 1970  The examiner noted several areas of 
hyperpigmentation over the soles of both feet that appeared 
to be the after effects treatment for tinea pedis.  

In October 1996, the Veteran sought treatment for a skin 
condition; he dated the onset to 1970.  He complained of 
chronic rash on his feet, that now affects his hands and 
fingernails.  He was provisionally diagnosed with a "fungal 
infection (?tinea) with onychomycosis feet and now hands."  

The Veteran underwent an Agent Orange examination in May 
2000.  He stated that he was exposed to Agent Orange; but he 
had no specific concerns.  The Veteran's complaints included 
a rash on his hands, feet, and legs since Vietnam.  The 
pertinent diagnosis was tinea pedis of the bilateral feet.  

In August 2006, the Veteran sought treatment for hand fungus.  
He stated that it started in his feet while he was in the 
military and that it has since spread to his hands.  He 
described itching, burning, and hardness of the hands and 
feet.  Upon examination, his hands had thickly lichenified 
skin with flaking and peeling.  His feet were essentially the 
same.  He was diagnosed with dermatophytosis of the hands, 
and tinea pedis.  

As noted, only the report of induction examination has been 
located.  The Veteran has testified under oath that he began 
suffering fungal infections of his hands and feet during his 
service in Vietnam.  Some contentions go to the question of 
causation by exposure to Agent Orange.  However, there is no 
need to address that theory of service connection if the 
evidence otherwise shows that fungal infections were actually 
manifested during service.  

The Veteran appeared credible at the July 2008 hearing, and 
the Board otherwise has no reason to question the 
truthfulness of such testimony.  Appellate review is somewhat 
hindered by the unfortunate lack of service treatment 
records.  VA records documenting the claimed treatment 
shortly after service have also not been located.  However, 
the aforementioned VA medical records from 1990 and 1996 show 
that the Veteran has consistently reported the onset of the 
fungal infections to 1970 (he was discharged that same year).  
Although the Veteran is not competent to offer a medical 
opinion as to diagnosis or causation, he is certainly 
competent to report symptoms he experienced during service.  
Under the circumstances of this case, the Board believes that 
a reasonable doubt exists as to whether the fungal infections 
of the hands feet were first manifested during service.  In 
such a case, an award of service connection is required.  38 
U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in October 2008 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 




ORDER

Entitlement to service connection for fungal infection of 
both feet is warranted.  Entitlement to service connection 
for fungal infection of both hands is warranted.  The appeal 
is granted as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


